 


110 HR 3335 IH: South Park National Heritage Area Act
U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3335 
IN THE HOUSE OF REPRESENTATIVES 
 
August 2, 2007 
Mr. Lamborn introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To establish the South Park National Heritage Area, and for other purposes. 
 
 
1.Short title; findings 
(a)Short titleThis Act may be cited as the South Park National Heritage Area Act. 
(b)FindingsCongress finds that— 
(1)the rich natural resources, the variety of recreational opportunities, the cultural legacy, and the unparalleled history of South Park, Colorado, are of national importance and are deserving of recognition, conservation, interpretation, and continuing use; 
(2)the people of South Park respect, protect and defend the rights and desires of private property owners, and support the power and right of individuals to shape their own destiny; 
(3)the South Park National Heritage Area builds upon existing local initiatives to spur economic development while conserving, preserving and interpreting the resources on which the local economy depends; 
(4)in 1997, the Governor of Colorado designated South Park as Colorado’s second State Heritage Area; 
(5)in 2006, the President of the United States recognized and designated South Park as a Preserve America Community that protects and celebrates its heritage, uses its historic assets for economic development and community revitalization, and encourages people to experience and appreciate local historic resources through education and heritage tourism programs; 
(6)the agrarian landscape, culture, and historic resources of South Park assist citizens in experiencing how native peoples, early explorers, trappers, miners, ranchers, and settlers lived on the frontiers of the United States; 
(7)the ideals of self governance and individualism of the United States gave rise to laws that— 
(A)were developed within the remote landscape of South Park; 
(B)were among the first legislative initiatives of the western settlers; and 
(C)reenforced the democratic traditions of the United States; 
(8)the average elevation of South Park exceeds 9,000 feet and ranks among the highest basins in North America; 
(9)native peoples have inhabited the landscape of South Park for 10,000 years; 
(10)Porcupine Cave and its wealth of animal fossils, including a now-extinct North American cheetah, is one of the most important paleontological sites for the study of Ice Age vertebrates in the world, and contains the richest and most diverse vertebrate fauna known from the middle Pleistocene on the North American continent; 
(11)in addition to high summits, pristine stream streams, and open prairies, the unmatched landscape of the Heritage Area also contains— 
(A)portions of the Lost Creek Wilderness and Buffalo Peaks Wilderness Areas, featuring disappearing streams, ancient pine trees, globally rare plants, and State-endangered boreal toads; 
(B)the Lost Creek National Natural Landmark, characterized by stunning rock spires and pinnacles, narrow ridges, steep narrow gorges, and a stream that disappears and reappears at the surface at least nine times; 
(C)National Forest System lands that are home to the federally-threatened Penland Alpine fen mustard, Canadian lynx and greenback cut-throat trout; 
(D)12 State wildlife areas that protect large herds of elk, deer, pronghorn antelope, and many other species; 
(E)45 miles of Gold Medal trout water that provide world-class trout fishing opportunities; 
(F)nationally rare and unusual high-altitude wetlands known as extreme rich fens; and 
(G)4 majestic mountain peaks that stand higher then 14,000 feet above sea level; 
(12)the South Park National Heritage Area offers outstanding recreational opportunities for hiking, fishing, camping, climbing, sightseeing, hunting, wildlife viewing, and off-highway vehicle use; 
(13)the South Park National Heritage Area contains buildings, structures, sites, and stories that preserve and interpret the frontier heritage of the United States; 
(14)the globally rare grassland of the valley floor of South Park, composed primarily of Arizona fescue and slimstem muhly, is the largest documented natural montane grassland community of that type. 
2.DefinitionsFor the purposes of this Act, the following definitions apply: 
(1)Heritage areaThe term Heritage Area means the South Park National Heritage Area established by section 4. 
(2)BoardThe term Board means the Board of Directors of the South Park National Heritage Area, comprised initially of the individuals, agencies, organizations, and governments that were involved in the planning and development of the Heritage Area before the date of enactment of this Act. 
(3)Management Entity-The management entity for the Heritage Area shall be the Park County Tourism &amp; Community Development Office, in conjunction with the South Park National Heritage Area Board of Directors. 
(4)Management planThe term management plan means the management plan for the Heritage Area specified in section 5(b). 
(5)PartnerThe term partner means— 
(A)a Federal, State, or local governmental entity; and 
(B)an organization, private industry, or individual involved in promoting the historical, cultural, and recreational resources of the Heritage Area. 
(6)SecretaryThe term Secretary means the Secretary of the Interior. 
(7)Participating localityThe term participating locality means a unit of local government which has formally requested to be included in the Heritage Area, and has sent notification of such pursuant to section 5(c)(1)(D). 
3.PurposeThe purpose of the Heritage Area are— 
(1)to support, and interpret the legacy of the history of the United States created along the Heritage Area; 
(2)to promote heritage, cultural, and recreational tourism and to develop educational and cultural programs for visitors and the general public; 
(3)to promote the conservation, interpretation and continuing use of the heritage resources of South Park. 
(4)to assist the State of Colorado and its units of local government, the private sector, and area citizens in supporting, enhancing, and interpreting the significant natural, historic, cultural, and recreational sites in the Heritage Area. 
4.South Park National Heritage Area 
(a)EstablishmentThere is hereby established the South Park National Heritage Area. 
(b)Region eligible for inclusion in the heritage areaThe Heritage Area shall consist of the areas included in the map. 
(c)Map 
(1)In generalA map of the Heritage Area shall be— 
(A)included in the management plan; and 
(B)on file and available for public inspection in the appropriate offices of the National Park Service and on the website the National Park Service. 
(2)PublicationAs soon as practical after the date of the enactment of this Act, the Secretary shall publish in the Federal Register a detailed description and map of the participating localities established under this subsection. 
(3)Management entityThe management entity for the Heritage Area shall be the Park County Tourism &amp; Community Development Office, in conjunction with the South Park National Heritage Area Board of Directors. 
5.Authorities and duties of the management entity 
(a)Authorities of the management entity 
(1)Authority to accept fundsThe management entity may accept funds from any non-Federal source, including States and their political subdivisions, private organizations, nonprofit organizations, or any other person, to carry out its duties under this Act. 
(2)Use of fundsThe management entity may use funds to prepare, update, and implement the management plan developed under subsection (b). The management entity may not make grants to States or their political subdivisions. The management entity may use funds for other purposes, including the following: 
(A)Making grants to, and entering into cooperative agreements with, private organizations, non profit organizations, or any other private individual. 
(B)Hiring and compensating staff. 
(C)Entering into contracts for goods and services related to the production of maps, brochures, and other educational and promotional materials. 
(3)MeetingsAll meetings conducted by the management entity shall be open to the public and minutes of each meeting shall be made available to the public. 
(b)Management planThe management entity shall develop a management plan for the Heritage Area that— 
(1)presents comprehensive strategies and recommendations for promoting tourism within the Heritage Area and educating the public about the natural significance of the Heritage Area; 
(2)takes into consideration existing State, county, and local plans and involves residents, public agencies, and private organizations working in the Heritage Area; 
(3)specifies the existing and potential sources of funding to promote tourism within the Heritage Area; 
(4)includes an analysis of ways in which local, State, and Federal programs can be best coordinated to promote the purposes of this Act, including recommendations to the State of Colorado and the subdivisions thereof for the promotion, support, and interpretation of the natural, cultural, and historical resources of the Heritage Area; 
(5)includes locations for visitor contact; 
(6)includes recommendations to pursue development of compatible economic opportunities and heritage products; 
(7)assist communities, organizations, and citizens in the State of Colorado in identifying, preserving, interpreting, developing, and promoting the historical, cultural, scenic, recreational, agricultural, and natural resources of the region for the educational, inspirational, and economic benefit of current and future generations; 
(8)ensure that the management plan, when implemented, would not interfere with the property rights, which includes any land use restrictions, of those living within the Heritage Area. 
(9)includes recommendations for the development of educational outreach programs for students of all ages to further the understanding of the vast resources within the Heritage Area. 
(c)Deadline; termination of assistance 
(1)DeadlineThe management entity shall submit the management plan to the Secretary not later than 2 years after the enactment of this Act. Prior to submitting the draft plan to the Secretary, the management entity shall ensure that— 
(A)the State of Colorado and any political subdivision thereof that would be affected by the plan, receive a copy of the draft plan; 
(B)adequate notice of availability of the draft plan is provided through publication in the appropriate local newspapers in the area of the Heritage Area; 
(C)at least one public hearing conducted by the management entity in each county that is included in the region of potential inclusion of the Heritage Area; 
(D)each residential and commercial property owner within a participating locality has been notified, via United States Postal Service first class letter, by the local unit of government requesting inclusion in the Heritage Area; and 
(E)the Park County Tourism &amp; Community Development Office and the South Park National Heritage Area Board of Directors. 
(2)Termination of assistanceIf a management plan is not submitted to the Secretary in accordance with this subsection, the Secretary shall not, after that date, provide any assistance under this Act with respect to the Heritage Area until such management plan for the Heritage Area is submitted to the Secretary. 
(d)Duties of the management entityThe management entity shall— 
(1)give priority to implementing actions set forth in the management plan; 
(2)assist units of government and nonprofit organizations in— 
(A)establishing and maintaining interpretive materials and exhibits in the Heritage Area; 
(B)developing historical, cultural, natural, and educational programs in the Heritage Area; 
(C)increasing public awareness of and appreciation for the natural, historical, and architectural resources and sites in the Heritage Area; 
(D)restoring any historic building relating to the themes of the Heritage Area; and 
(E)ensuring that clear signs identifying access points and sites of interest are placed throughout the Heritage Area; and 
(F)consider the interests of diverse governmental, business, and nonprofit groups within the Heritage Area. 
(e)Consequences of noncomplianceIf the management entity does not comply with the provisions of this Act, it shall cease to be the management entity and its authority shall not be recognized, nor shall its management plan or any other work product be used, to implement this Act. 
6.Duties and authorities of the Secretary 
(a)Technical assistance 
(1)In generalThe Secretary may, upon the request of the management entity and subject to the availability of resources, provide technical assistance to the management entity to carry out its duties under this Act, including updating and implementing the management plan that is submitted under section 5(b) and approved by the Secretary and, prior to such approval, providing assistance for initiatives. 
(2)PriorityIn assisting the management entity, the Secretary shall give priority to actions that assist in the— 
(A)creation of the management plan; 
(B)provision of educational assistance and advice regarding promotion of the Heritage Area; and 
(C)design and fabrication of a wide range of interpretive materials based on the management plan, such as guide brochures, visitor displays, audio-visual, books, interpretive dialogues, interactive exhibits, and educational curriculum materials for public education. 
(b)Approval and disapproval of management plansThe Secretary, in consultation with the Governor of Colorado shall approve or disapprove a management plan submitted under this Act not later than 180 days after receiving such plan. In approving the plan, the Secretary shall take into consideration the following criteria: 
(1)The extent to which the management plan, when implemented, would support and promote the significant historical, natural, cultural, and recreational resources of the Heritage Area. 
(2)The level of public participation in the development of the management plan. 
(3)The extent to which the Park County Tourism &amp; Community Development Office and the South Park National Heritage Area Board of Directors is representative of the local governments affected and a wide range of interested organizations and citizens. 
(c)Action following disapprovalIf the Secretary disapproves a management plan, the Secretary shall advise the management entity in writing of the reason(s) for disapproval and shall make recommendations for revisions in the management plan. The Secretary shall approve or disapprove a proposed revision not later than 90 days after the date it is submitted. 
(d)Approving changesAmendments to the approved management plan for the Heritage Area that make substantial changes shall not be effective until approved by the Secretary under the same time line as the management plan was approved. 
7.SunsetThe Secretary may not provide any assistance under this Act after the expiration of the 10-year period beginning on the date of the enactment of this Act. 
8.Requirements for inclusion of private property 
(a)Notification and consent of property owners requiredNo privately owned property shall be preserved or promoted under the management plan for the Heritage Area until the owner of that private property has— 
(1)been notified in writing by the management entity; and 
(2)given written consent to the management entity for such preservation or promotion. 
(b)Landowner withdrawalAny owner of private property included within the boundary of the Heritage Area shall have their property immediately removed from the boundary by submitting a written request to the management entity. 
(c)Change of ownershipIf private property included within the boundary of the Heritage Area has been excluded from the Heritage Area or has not been preserved or promoted under the management plan for the Heritage Area because the owner has not given or has withdrawn consent, upon change of ownership of that private property, the management entity may request consent from the new owners. 
9.Private property protection 
(a)Access to private propertyNothing in this Act shall be construed to— 
(1)require any private property owner to allow public access (including Federal, State, or local government access) to such private property; or 
(2)modify any provision of Federal, State, or local law with regard to public access to or use of private property. 
(a)LiabilityDesignation of the Heritage Area shall not be considered to create any liability, or to have any effect on any liability under any other law, of any private property owner with respect to any persons injured on such private property. 
(b)Recognition of authority to control land useNothing in this Act shall be construed to modify the authority of Federal, State, or local governments to regulate land use. 
(c)Compensation for lost useIf a local governmental entity within the boundaries of the Heritage Area promulgates new land use regulations following the date of the enactment of this Act that restrict the use of private property, or any interest therein, thereby reducing the value of the property, then management entity shall pay the owner of the property just compensation in an amount no less than the fair market value of the lost use as of the date that the owner makes written request for compensation. The management entity shall compensate the property owner not later than 180 day after receiving the property owner’s written request for compensation. 
(d)Fundamental rule for computation of compensationCompensation due to the owner of a restricted property is the monetary sum which makes the owner whole as a practical matter, by placing the owner in a financial position after the land use regulations are implemented which is equivalent to the owner"s financial position before the taking. The computation of compensation shall be construed liberally for the benefit of the owner in order to effectuate its remedial purpose. 
(e)Subsidiary rules for computationThe following rules for computation are to inform application of the fundamental rule of subsection (d), and shall be construed consistent with its remedial purpose: 
(1)Fair market valueSubject to exceptions stated herein or necessary to the fundamental rule of subsection (d), just compensation includes the fair market value of the property the day of enactment of the land use regulations or the first day of a governmental hearing on the issue of compensation, whichever is earlier. 
(2)Changes in value caused by the heritage areaCompensation shall be computed without regard to any decreases in value resulting from public awareness of the Heritage Area, management plan, or land use regulations, regardless of whether the management plan has been finalized, authorized, or funded. In order to have such decreases disregarded in the computation of just compensation, the owner need not prove any specific intent to devalue by Federal or State actors or the management entity, but only that the management plan affected the real estate market or land use regulatory decisions affecting the property. 
(3)Business lossesIf land use regulations damages a business within the Heritage Area, the business owner shall be entitled to recover actual and projected lost profits resulting from the land use regulations and any moving costs that may occur. 
(4)Farm incomeCompensation shall also include the present value of any actual and projected loss of farm income resulting from land use regulations. 
(5)Attorneys fees and other costsCompensation includes the owner’s attorneys fees and all costs, including those for independent appraisals and other reports incurred by the property owner which were reasonably necessary to ascertaining and vindicating the property owner’s rights. 
(f)Failure to complyAny local governmental entity that fails to comply with subsection (d) shall not be eligible to participate in the Heritage Area and shall be barred from receiving any Federal funds for a period of 3 years. 
(g)Participation of private property owners in heritage areaNothing in this Act shall be construed to require the owner of any private property located within the boundaries of the Heritage Area to participate in or be associated with the Heritage Area. 
(h)Effect of establishmentThe boundaries designated for the Heritage Area represent the area within which specific, eligible localities have been included in the area. The establishment of the Heritage Area and its boundaries shall not be construed to provide any non-existing regulatory authority on land use within the Heritage Area or its viewshed by the Secretary, the National Park Service, or the management entity. 
 
